internal_revenue_service number release date index number ---------------------------- ------------------------ ------------------------------------------------ -------------------------------- in re ----------------------------- ruling_request legend trust taxpayers department of the treasury washington dc person to contact -------------------------- id no ------------ telephone number -------------------- refer reply to cc psi b09 - plr-101351-04 date date ------------------------------------------------------------------------------ ------------ ------------------------------------------------------------------------------ ----------------- ------------------------ ------------------------------------ date company dear ---- - this is in response to your letter dated date and subsequent correspondence in which you requested an extension of time pursuant to ' g of the internal_revenue_code and ' of the procedure and administration regulations to allocate taxpayers’ generation-skipping_transfer gst tax exemptions to transfers made to an irrevocable_trust a summary of the facts and representations submitted is as follows on date taxpayers established an irrevocable_trust trust for the benefit of two classes of beneficiaries class a and class b the class a beneficiaries consist of five named individuals their children and their issue born prior to the termination of trust the class b beneficiaries consist of three named individuals article iv a of trust provides that the trustee has the discretion to distribute net_income among the class a and class b beneficiaries income not distributed may be accumulated and distributed thereafter as if it were current income plr-101351-04 article iv b provides that when trust terminates the trustee has the discretion to distribute the remaining trust income and principal among the class a beneficiaries there is no requirement to equalize payments among beneficiaries article iv e provides that trust will terminate one day prior to the date which i sec_21 years after the death of the survivor of the five named class a beneficiaries on date taxpayers contributed dollar_figurea to trust relying on their accountant taxpayers did not file form sec_709 united_states gift and generation-skipping_transfer_tax returns and taxpayers’ gst exemptions were not allocated to the date transfer to trust this failure was discovered by taxpayer’s counsel taxpayers are requesting an extension of time under g and to allocate their gst exemptions to the date transfer to trust and that such allocations will be based on the value of the property transferred to trust on date law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 in effect at the time of the transfer provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 plr-101351-04 sec_2642 provides in relevant part that if the allocation of the gst_exemption to any transfers of property is made on a timely filed gift_tax_return or is deemed to be made under sec_2632 deemed allocations to certain lifetime direct skips - a the value of such property for purposes of determining the inclusion_ratio shall be its value for purposes of chapter and b such allocation shall be effective on and after the date of such transfer sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of the gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of the generation-skipping_transfer_tax notice_2001_50 2001_34_cb_189 provides that under sec_2624 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_transfer_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i plr-101351-04 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election conclusion based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayers are granted an extension of time of sixty days from the date of this letter to allocate their available gst exemptions to the date transfer to trust the allocations will be effective as of date and should be made based on the value of the property transferred to trust on date the allocations should be made on gift_tax returns filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each gift_tax_return filed copies are enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied regarding the value of the property taxpayers transferred to trust for federal transfer_tax purposes this ruling is directed only to taxpayers sec_6110 provides that it may not be used or cited as precedent plr-101351-04 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayers sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes copies of this letter cc ----------------------------------------------------- ------------------------------------------------------------ ----------------------------- ------------------ ------------------------------
